Proceeding under article 78 of the Civil Practice Act to review an order of the Department of Education and the Board of Regents, dated October 19, 1943, which revoked petitioner’s license to practice pharmacy. The order accepted and sustained the determination of the State Board of Pharmacy that petitioner was convicted on July 9,1942, in the United States District Court of the Southern District of New York of violating sections 2554 and 2606 of the Internal Revenue Code (U. S. Code, tit. 26), and that by reason of the nature of the acts charged in the indictment which amounted to crimes of felony grade of which he was so convicted, and his said conviction thereof, petitioner became unfit and incompetent to practice pharmacy. There was ample evidence to sustain the determination upon which the order under review was based. Order confirmed, without costs. All concur. [See 268 App. Div. 805.]